United States Distect@eurh cr00095-IsA\L_ Document1 Filed 02/20/2 GTAFRHENT PO PROSRELE ENTE: 1

¥iolatian Notice (Foe, - ai!
Lagesine Cade Pooleling Sime ito hie [Fen Cviner hin

cezi | 9366753 isapud |s3ocr

l
YOU ARE CHARGED WITH THE FOLLY Mi VIOLATION i
Cake gael One: ul Stk OMe Chg CPI Se Bole Code i

Bfor/ror? —\b30) | THe 18 uses 13 ie

Pe od Ds

Lompoc Gate Search Prt

vate Cheessipfcn Cashel Geede one 1p

 

 

 

 

 

 

 

 

 

   
    
 
  

 

DEFENDANT INFORMATION |g

Leal Aer

Sha!

Said edd hhh

   

 

 

 

6 BEEBE] CoO Missan “TC. LJhite
me APPESRARGCE .3 REQUIRED APPEARANCE IS OPTRA
Oh Ki WB diel yume Pe sue ecteceed. you mel po, ina
th SEPlarm cou See sos coRabera| 6 of in Bu ol pay
o inp waliorg. sopearin spurt See Insiroctons.
i a Forfaltuie Ainuuni
= 1 #30 Procaesing Cee
J Pay THES AMM CHUMT AT
: Wee MLUSCOUrGeY 4g Toll Gallaiorad Dee
rd YOUR COURT GATE
= 0 ke A pp oe at mbar eek al ba oe Pied od rs pee re coe small
et sean a. “oer len

 

   

 

    
    
   

Sigreben Bud poalth RASS
lp ahgpnitier ed! borage rgteed & 52 me aber crakear ray ancien i? rarh |
Pw BE 22g ‘ou Weal aa : PU ed pw le ea

dieters J
MX Jaleredint Ayo in
Ovid - CVE Cory

=ORE6753"

| shot the on Ce Ain os | it while geopgeang my dulert as 2
iw aniorcomant erffscormn tho dt eeetea District oF fa fy ere

Witt Mosier: SGA SS eect: AAU CHALE L. SPU

 

Or OLA Da aim! CH re sara eis
Gale Jearth Pt [Esdustve Juco wen | ore ie I ee ECE aC inark wath
A Ate PirbooeaL po fo he oe 4 hy Caner be p Berere@n

        

      

 

 

ee und he eed oy aoston apercdieater! SBE om Thea GGT net peed. | cr ietbeed
That ihr nd eure Aare my ALAA LB de i Wendeere AF bee 1D ced, Sal!
FHS ER is lib porpoise er TAT  T
Auge wth Mig Gee MGSARTS Pero. SHAS oe ill
spletly, appeared to Reve n hardtime completing Pi ought wher poke be, apd to bee
ST Pe a RT CET, iy eee, TA
AE, Wi el ec ee er oct ree A er
OE ddeerctfeedd ec Peverill ee i ee ed CUE ee certtied one scguleine
“The seh RU OD Tg De OA Be To ona lade oly ot the oe
pi rlaairaball yeep eee teat er te ef r paeor fbb
Shore ol ee Menge and barak misset thee pele Gare ei. SHA
Spada ney Le Sed ble, Ss were ed minihe ned, end SHA felled Gee ez cl Ge
TO ae Te AT] ee A es Seed and Choo win
ELL De rag ie ar i a eb carer ort An

 

 

 

BP inhorrma eon on Pet Dede of Dil oe Ts Inert! op reece
therein:

 

 

 

 

 

 

 

 

The Ionepony slam ip bared pcan:
“t tty Gerona) obeerteticn *, Ty FRESH Be BOTSEET ED TTT
3. Ininnmadion supple i> ma fom my fellow offices chserziun

Data fee B SEA)

Oerlare undo poh of poe Le oe ee thet | gi ee Por alee ai) on ie
OF he wabbon recuse ime ed cared Fe Ges Bes dl te oes.

QNV35 GAD

f

Coa Les (rin bach iy OMe Sonate

*y GLOgFO/
#
¥
bi
i
a
‘4
#
Z
Z
t
:

Executed om

 

Cols immakliny) =| (US Magietan dudge

RUZ © ecu Toca ee ee, eS = 8 ee ec pcre ee ee
GL = Carag dere cae | CA 2 Cee | ele tee
